                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                      CIVIL CASE NO. 1:15-cv-00192-MR


AGIO INTERNATIONAL COMPANY,      )
LTD.,                            )
                                 )
                   Plaintiff,    )
                                 )                     MEMORANDUM OF
     vs.                         )                     DECISION AND ORDER
                                 )
ZHEJIANG LONGDA FORCE CO.,       )
LTD. and JMH TRADING             )
INTERNATIONAL MANAGEMENT,        )
LLC, d/b/a WORLD SOURCE,         )
                                 )
                   Defendants.   )
________________________________ )


          THIS MATTER is before the Court on the Plaintiff’s Motion for

Attorney’s Fees and Costs [Doc. 56].

I.        PROCEDURAL BACKGROUND

          On September 1, 2015, the Plaintiff Agio International Company, Ltd.

(“Agio”) filed its original complaint against the Defendant JMH Trading

International Management LLC d/b/a World Source (“JMH”),1 asserting a

claim of infringement of U.S. Patent No. 6,585,323 (“the ‘323 Patent”). [Doc.

1]. On December 29, 2015, Agio filed an Amended Complaint, adding


1    Agio dismissed its claims against JMH on October 9, 2018. [See Doc. 43].
Zhejiang Longda Force Co. Ltd. (“Longda”), a Chinese company, as a

defendant and amending its patent infringement claim to include U.S. Patent

6,293,624 (“the ‘624 Patent”). [Doc. 5].

      Longda refused to waive service of process under Federal Rule of Civil

Procedure 4(d). Accordingly, Agio initiated formal service of process of the

Summons and the Amended Complaint pursuant to the Hague Convention,

to which the People’s Republic of China is a signatory. [See Doc. 26-1].

Despite Agio’s extensive and repeated efforts to effectuate service, Longda

failed to file a responsive pleading or otherwise participate in the above-

captioned action.

      On February 15, 2017, Agio moved for the entry of default against

Longda for failure to answer or otherwise plead in response to Agio’s

Amended Complaint. [Doc. 26]. On February 16, 2017, pursuant to Federal

Rule of Civil Procedure 55(a), the Clerk entered default against Longda.

[Doc. 27].

      On March 1, 2019, Agio filed its Motion for Default Judgment against

Longda, requesting relief that included reasonable attorneys’ fees and costs.

[Doc. 49]. On March 21, 2019, the Court granted Agio’s motion and entered

a default judgment against Longda. [Doc. 53]. In pertinent part, the Court

granted Agio an award of attorneys’ fees and costs and directed Agio to


                                      2
“submit evidence supporting a discrete amount in reasonable fees and fixed

costs.” [Id. at 19]. Agio filed its present motion on April 4, 2019, seeking an

award of attorneys’ fees in the amount of $108,114.00 and an award of costs

in the amount of $1,944.01. [Doc. 56].

II.   DISCUSSION

      A.    Attorneys’ Fees

      In calculating an award of attorneys’ fees, the Court typically applies

the lodestar method, “which provides a presumptively reasonable fee

amount, by multiplying a reasonable hourly rate by the reasonable number

of hours required to litigate a comparable case.” Lumen View Tech. LLC v.

Findthebest.com, Inc., 811 F.3d 479, 483 (Fed. Cir. 2016) (citing Perdue v.

Kenny A. ex rel. Winn, 559 U.S. 542, 551 (2010)) (internal citation omitted).

The burden is on the fee applicant to justify the reasonableness of the

requested fee. Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984).

      In exercising its discretion in the application of this lodestar method,

the Court is guided by the following factors, known within the Fourth Circuit

as the “Johnson factors”:

            (1) the time and labor expended; (2) the novelty and
            difficulty of the questions raised; (3) the skill required
            to properly perform the legal services rendered; (4)
            the attorney’s opportunity costs in pressing the
            instant litigation; (5) the customary fee for like work;
            (6) the attorney’s expectations at the outset of the
                                        3
           litigation; (7) the time limitations imposed by the client
           or circumstances; (8) the amount in controversy and
           the results obtained; (9) the experience, reputation
           and ability of the attorney; (10) the undesirability of
           the case within the legal community in which the suit
           arose; (11) the nature and length of the professional
           relationship between attorney and client; and (12)
           attorneys’ fees awards in similar cases.

Grissom v. The Mills Corp., 549 F.3d 313, 321 (4th Cir. 2008) (quoting Spell

v. McDaniel, 824 F.2d 1380, 1402 n.18 (4th Cir. 1987)) (applying 12-factor

test set forth in Johnson v. Georgia Hwy. Express, Inc., 488 F.2d 714, 717-

19 (5th Cir. 1974)). “Although the Court considers all of the factors, they

need not be strictly applied in every case inasmuch as all of the factors are

not always applicable.” Firehouse Restaurant Group, Inc. v. Scurmont, LLC,

No. 4:09-cv-00618-RBH, 2011 WL 4943889, at *12 (D.S.C. Oct. 17, 2011)

(citing EEOC v. Service News Co., 898 F.2d 958, 965 (4th Cir. 1990)). The

Court addresses the relevant Johnson factors below.

           1.    Time and Labor Expended

     The time and effort required to effectuate service of process on

Longda, to secure entry of default against Longda, and to seek default

judgment against Longda proved to be substantial. [See Mytelka Decl., Doc.

59]. Longda’s unwillingness to waive service or enter an appearance in the

above-captioned action required Agio to exhaust all avenues for service of

process and to carefully document those efforts to secure entry of default.
                                       4
Likewise, Agio’s counsel expended substantial time in briefing all the issues

implicated in establishing Agio’s entitlement to a default judgment against

Longda and each form of relief requested. The Court has carefully reviewed

the billing records submitted by Agio [Doc. 57] and finds that the time

expended by its attorneys in attempting service of process on Longda,

seeking an entry of default against Longda, and securing a default judgment

against Longda was necessary and reasonable.

            2.    Opportunity Costs of Litigation

      If Agio’s counsel had not expended time in pursuit of Longda for patent

infringement, counsel would have had time to commit to other litigation

matters. See Irwin Indus. Tool Co. v. Worthington Cylinders Wis., LLC, 747

F. Supp. 2d 568, 596 (W.D.N.C. 2010) (“the attorneys’ opportunity costs

include the higher rates they would have otherwise charged in other cases

and projects”). Accordingly, this factor weighs in favor of the reasonableness

of the requested award.

            3.    Customary Fee for Similar Work

      As the Fourth Circuit has recognized:

            Determination of the hourly rate will generally be the
            critical inquiry in setting the reasonable fee, and the
            burden rests with the fee applicant to establish the
            reasonableness of a requested rate. In addition to the
            attorney’s own affidavits, the fee applicant must
            produce satisfactory specific evidence of the
                                      5
            prevailing market rates in the relevant community for
            the type of work for which he seeks an award.
            Although the determination of a market rate in the
            legal profession is inherently problematic, as wide
            variations in skill and reputation render the usual
            laws of supply and demand largely inapplicable, the
            Court has nonetheless emphasized that market rate
            should guide the fee inquiry.

Robinson v. Equifax Info. Svcs., LLC, 560 F.3d 235, 244 (4th Cir. 2009)

(quoting Plyler v. Evatt, 902 F.2d 273, 277 (4th Cir. 1990)). In addition to

consideration of specific evidence regarding the prevailing market rate, the

Court may rely upon its own knowledge and experience of the relevant

market -- which in this case would be intellectual property litigators in the

Asheville, North Carolina area-- in determining a reasonable rate. See Rum

Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 179 (4th Cir. 1994) (“[T]he

community in which the court sits is the first place to look to in evaluating the

prevailing market rate.”). The Court may also consider professional surveys,

such as the Report of the Economic Survey of the American Intellectual

Property Law Association (“AIPLA”), in determining the reasonableness of

billing rates. See Mathis v. Spears, 857 F.2d 749, 755-56 (Fed. Cir. 1988).

      Upon review of the Declarations [Docs. 59, 59-1] and the 2016 AIPLA

survey [Doc. 56-2 at 28] submitted by Agio, the Court finds that the attorneys’

fees Agio paid were well within the prevailing local market rate for similar



                                       6
patent litigation. Accordingly, the Court finds that this factor weighs in favor

of a finding of reasonableness.

            4.    Amount Involved and Results Obtained

       This action involved a substantial amount in controversy and Agio’s

counsel obtained favorable results. In granting default judgment against

Longda, the Court awarded treble damages in the amount of $3,048,918.54

in addition to $258,413.78 in prejudgment interest. [Doc. 53 at 19]. Agio’s

requests for attorneys’ fees in the amount of $108,114.00 is modest and

reasonable in view of the relief obtained.

            5.    Experience, Reputation, and Ability of Counsel

       As discussed in the Mytelka Declaration [Doc. 59] and the Grimes

Declaration [Doc. 59-1], each Williams Mullen attorney that billed time on

Agio’s patent infringement suit against Longda is a capable attorney that

focuses, exclusively or in large part, on intellectual property litigation. This

factor also weighs in favor of a finding of reasonableness.

       After consideration of all the above factors, the Court concludes that

the lodestar figure results in a reasonable award. Accordingly, the Court will

award Agio a total of $108,114.00 in attorneys’ fees pursuant to 35 U.S.C. §

285.




                                       7
      B.    Costs

      Agio seeks an award of $1,944.01 in costs and has submitted an

itemized invoice in support of that request. [See Doc. 57]. The Court finds

the requested costs to be reasonable and therefore awards Agio $1,944.01

in costs. See 28 U.S.C. § 1920.



                                  ORDER

      Accordingly, IT IS, THEREFORE, ORDERED that the Plaintiff's

Motion for Attorney’s Fees and Costs [Doc. 56] is GRANTED, and the

Plaintiff is hereby awarded $108,114.00 in attorneys’ fees and $1,944.01

in costs.

       IT IS SO ORDERED.

                              Signed: June 20, 2019




                                       8
